Dismissed and Memorandum Opinion filed November 30, 2006







Dismissed
and Memorandum Opinion filed November 30, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00667-CV
______________
 
BILLY HOOD & ASSOCIATES, INC., Appellant
 
V.
 
BRADCO SUPPLY CORPORATION, Appellee
 

 
On Appeal from the
152nd District Court
Harris County,
Texas
Trial Court Cause
No. 05-57234-A
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed May 16, 2006.  On November 20, 2006, the parties
filed an agreed motion to dismiss the appeal because the case has been settled.
See Tex. R. App. P. 42.1. 
The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
November 30, 2006.
Panel consists of Chief Justice Hedges and Justices Yates and Seymore.